Mr. Justice Fitch delivered the opinion of the court. 5. Municipal Court of Chicago, § 8*—jurisdiction of suit on promissory, notes. Cause of action on promissory notes accrues within the city of Chicago so as to give the Municipal Court jurisdiction where the notes are expressly made payable in that city. 6. Municipal Court of Chicago, § 29*—presumption as to jurisdiction on review. Municipal Court held not such a local inferior court that no presumption may be indulged in favor of its jurisdiction.